department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list t cp rc a t7 legend taxpayer a financial_institution c ira b amount d amount f amount e amount h amount g account k individual j account l account m ese dear this is in response to your request for a ruling dated date as supplemented by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira b totaling amount d taxpayer a asserts that her failure to accomplish a rollover of amount f within the 60-day period prescribed by sec_408 was due to a mistake made by an employee of financial_institution c taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c on march taxpayer a visited financial_institution c to secure a loan of amount e to be used for a home improvement project taxpayer a asked individual j an employee of financial_institution c whether ira b could be used as collateral for the loan individual j recommended that because ira b had reached maturity it could be closed and the proceeds used to open two savings accounts accounts k and l with financial_institution c and one checking account account m with financial_institution c from amount d in ira b amount f was deposited into account k amount g was deposited into account l and amount h was deposited into account m all three deposits totaling the amount of ira b amount d were made by electronic tranfers amount g was specifically designated as collateral for taxpayer a’s personal loan of amount e before the above transactions were executed individual j instructed taxpayer a that amount g the collateral for her loan would have to remain in account l until her loan amount e was paid off taxpayer a agreed and then stated to individual j that she wanted amount f to remain in a retirement account individual j completed the deposit slip that was used to transfer amount f into account k however account k was a non-ira account neither amounts f nor g have been used for any purpose subsequent to their transfer to accounts k and l respectively __ taxpayer a received a form 1099-r reporting a taxable in late january distribution of amount d from ira b taxpayer a immediately contacted individual j who acknowledged he had provided misleading advice to taxpayer a the ruling_request is accompanied by a letter prepared by individual j in which he admits his actions caused amount f to be deposited in a non-ira account in error when taxpayer a had intended that amount f be rolled over into an ira account page based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount f sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 control of the individual subject_to such requirement only distributions that sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable ’ page occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount f was due to the mistake made by an employee of financial_institution c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute an amount not to exceed amount f into a rollover ira provided ail other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code pursuant to a power_of_attorney on file in this office no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code a copy of this letter_ruling has been sent to your authorized representative page if you wish to inquire about this ruling please contact i d at - sincerely yours callen a wexbins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
